      Case 1:17-cr-10220-NMG Document 76 Filed 07/21/21 Page 1 of 6



                    United States District Court
                      District of Massachusetts

                                    )
United States of America,           )
                                    )
          v.                        )
                                    )     Criminal Action No.
Ruben Osorio,                       )     17-10220-NMG-1
                                    )
             Defendant.             )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.


     Pending before the Court is the emergency motion of

defendant Ruben Osorio (“defendant” or “Osorio”) for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

I.   Background

     In August, 2018, Osorio pled guilty to a one-count

Indictment charging him with Felon in Possession of a Firearm

and Ammunition in violation of 18 U.S.C. § 922(g)(1).         In

December, 2018, this Court sentenced him to 90 months (7.5

years) in prison and three years of supervised release.          He is

currently incarcerated at the United States Penitentiary, Canaan

in Waymart, Pennsylvania (“USP Canaan”) and his projected

release date is in December, 2023.




                                  -1-
       Case 1:17-cr-10220-NMG Document 76 Filed 07/21/21 Page 2 of 6



      Osorio moves this Court for compassionate release.          In

support of that request, he claims to have experienced serious

trouble breathing and unusual bouts of fatigue since contracting

COVID-19 in December, 2020.      Osorio contends that his COVID-19

diagnosis makes him more susceptible to contracting variants of

the virus.   He also asserts that staff members at USP Canaan

have been unable to control COVID-19 outbreaks and to care for

inmates with serious medical needs like his own.

      In response, the government asserts that compassionate

release is not justified under the circumstances and urges this

Court to deny defendant’s motion.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Any modification must be made

pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has


     fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility,
whichever is earlier.
                                   -2-
      Case 1:17-cr-10220-NMG Document 76 Filed 07/21/21 Page 3 of 6



§ 3582(c)(1)(A).   Even if all other requirements are satisfied,

a court should only grant a motion for release if it determines

that the defendant is no longer a danger to the public. Id.


     B. Application

     Osorio is not entitled to a modification of his sentence

pursuant to § 3582(c)(1)(A) because he has not demonstrated that

there are “extraordinary and compelling reasons” that would

justify a reduction in his sentence.

     There is no dispute that defendant contracted COVID-19 in

December, 2020, while incarcerated, but the government asserts

that his medical records are at odds with his claims of

breathing trouble and unusual bouts of fatigue.        According to

the government, defendant’s medical records indicate that he

remained asymptomatic throughout his period of isolation and he

consistently denied experiencing shortness of breath.         Even if

Osorio is experiencing long-term effects from COVID-19, he does

not claim to suffer from any condition that definitively places

him at an increased risk of severe illness from COVID-19. See

People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

July 14, 2021) (listing conditions that are known to put adults

at risk of severe illness from COVID-19).       Therefore, Osorio

                                  -3-
      Case 1:17-cr-10220-NMG Document 76 Filed 07/21/21 Page 4 of 6



currently has no medical condition that would qualify as an

“extraordinary or compelling reason” for granting him

compassionate release.    Courts have consistently ruled that fear

of COVID-19 alone is not enough to justify compassionate

release. See United States v. Ramirez, 459 F. Supp. 3d 333, 338

(D. Mass. 2020) (“[T]he threat of COVID-19 alone is not

sufficient to allow release” pursuant to § 3582(c)); United

States v. Curtis, No. 14-cr-00140, 2020 U.S. Dist. LEXIS 102045,

at *13 (D. Me. June 11, 2020) (“[T]he mere existence of COVID-19

in society and the possibility that it may spread to a

particular prison alone cannot independently justify

compassionate release.”).

     Defendant insists that the conditions at USP Canaan are

concerning and that both non-medical and medical officials have

proven themselves to be incapable of combatting and containing

the spread of COVID-19.    There are, however, no active cases

among inmates and only one active case among staff members at

USP Canaan. See COVID-19 Cases: Canaan USP, BOP,

https://www.bop.gov/coronavirus/ (last visited July 14, 2021).

Even considering the potential for outbreaks in prison settings,

it is doubtful that the risk of infection from COVID-19 is

significantly greater at USP Canaan than among the general

public.   Reinfection is possible but very unlikely. See United

States v. Baptiste-Harris, No. 2:18-cr-00127-NT-1, 2021 U.S.

                                  -4-
      Case 1:17-cr-10220-NMG Document 76 Filed 07/21/21 Page 5 of 6



Dist. LEXIS 77657, at *6-7 (D. Me. Apr. 22, 2021) (holding that

the “marginal risk” of reinfection is mitigated by the dearth of

infections at defendant’s facility).

     Most importantly, Osorio has now received both doses of the

Pfizer COVID-19 vaccine.    The FDA has concluded through

extensive testing that the Pfizer vaccine is 95% effective in

preventing infection and severe disease. Courts have routinely

denied defendants’ motions for compassionate release when they

are found to have received the COVID-19 vaccine. See United

States v. Singh, No. 4:15-00028-11, 2021 WL 928740, at *2 (M.D.

Pa. Mar. 11, 2021) (denying defendant’s motion, in part, because

he had been vaccinated); United States v. Clark, No. 17-cr-

00062, 2021 WL 277815, at *2 (S.D. W. Va. Jan 27, 2021) (“[A]n

inmate cannot demonstrate extraordinary and compelling reasons

exist due to COVID-19 when the inmate has been vaccinated

against the disease.”).    With respect to the efficacy of

vaccines against emerging variants, about which Osorio expresses

concern, the Pfizer vaccine remains highly effective against

several of the dominant variants. See Kathy Katella, Comparing

the COVID-19 Vaccines: How Are They Different?, Yale Medicine,

https://www.yalemedicine.org/news/covid-19-vaccine-comparison

(last visited July 14, 2021).




                                  -5-
      Case 1:17-cr-10220-NMG Document 76 Filed 07/21/21 Page 6 of 6



                                 ORDER

     Accordingly, defendant’s motion for compassionate release

(Docket No. 73) is DENIED without prejudice.



So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated July 21, 2021




                                  -6-
